may uniform issue list si lfi hh legend taxpayer a taxpayer b company q- ira x roth_ira y dear this is in response to a ruling_request dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request thrift_savings_plan account an investment arrangement taxpayer a maintained a described in sec_401 of the internal_revenue_code code in date taxpayer a rolled the amount in the thrift_savings_plan account into a traditional_ira thereafter in date taxpayer a converted her traditional_ira x to a company q roth_ira y taxpayer a is married to taxpayer b prior to the roth_ira_conversion company q did not advise taxpayer a of any adverse tax consequences that would follow from the conversion of her traditional_ira to a roth_ira their adjusted_gross_income for exceeded the limit found at sec_408a of the code specifically company q did not advise taxpayer a and taxpayer b that they were ineligible to convert the traditional_ira x to the roth_ira y because their income exceeded the limit allowable under sec_408a of the code in taxpayer a withdrew dollar_figure from her roth_ira taxpayer a and taxpayer b failed to report this withdrawal on their federal tax_return because they were unaware that these moneys had not been previously taxed on the internal_revenue_service issued a 30-day_letter for proposed changes to the tax_year for additional tax on the premature_distribution from taxpayer a’s roth_ira y and an accuracy related penalty for dollar_figure on taxpayer a and taxpayer b _ paid the total balance due to the united_states treasury on taxpayer a and taxpayer b retained the services of public accountant who informed them that in they were ineligible to convert taxpayer a’s traditional_ira x to the roth_ira y taxpayer a and taxpayer b-represent that until they were both unaware of the 408a c b limitation and they also believed that the traditional_ira x had been properly converted in addition as of the date of this ruling_request the internal_revenue_service has not made taxpayer a aware of her improper ira conversion a certified based on the above you through your authorized representative request the following letter_ruling that taxpayer a and taxpayer b are granted the authority under sec_301_9100-3 of recharacterize taxpayer a’s roth_ira y as a traditional_ira the procedure and administration regulations to with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the in - taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor the information sufficient specified trustee effect with that to is recharacterization and the trustee must make the transfer sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified adjusted _ _- gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 will sec_301_9100-3 of the regulations provides that applications for relief that fall within be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayers control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election tax professional including qualified on a a sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 of the of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the regulations provides that interests the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayers receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b were ineligible to convert taxpayer a’s traditional_ira x into roth_ira y because taxpayer a and taxpayer b ’s combined modified_adjusted_gross_income exceeded dollar_figure for tax_year therefore it is necessary to determine whether taxpayer a and taxpayer b are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a and taxpayer b were ineligible for the roth_ira_conversion they both were unaware of their ineligibility to do so until date when they were so informed by their accountant and through their own investigation upon realizing their error taxpayer a and taxpayer b requested relief from the service before the service discovered taxpayer a's ineligibility to convert ira x to roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira y back to a traditional_ira specifically the service has concluded that you have met the requirements of clause i iii and v of sec_301_9100-3 of the therefore pursuant to sec_301_9100-3 of the regulations taxpayer a regulations and taxpayer b are granted an extension of sixty days from the date of the issuance of this letter_ruling to recharacterize roth_ira v and roth_ira x back to a traditional_ira please note that in conjunction with recharacterizing taxpayer a's roth_ira y taxpayer a and taxpayer b must file an amended calendar_year federal_income_tax return consistent with this ruling letter if they have not already done so in addition this letter_ruling applies solely to the amount remaining in the roth_ira y as of the date of the recharacterization no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent letter_ruling assumes that this of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto all pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative should you have any concerns with this letter please contact sincerely andrew e employee_plans technical group anager
